Name: Commission Regulation (EC) No 427/94 of 25 February 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/36 Official Journal of the European Communities 26. 2. 94 COMMISSION REGULATION (EC) No 427/94 of 25 February 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as amended by Regulation (EC) No 1 55/94 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . O OJ No L 30, 3 . 2. 1994, p . 9 . {-) XNO JL jzs, z.y. iz. p. /5 . (4) OJ No L 23, 28 . 1 . 1994, p. 14. 26 . 2. 94 Official Journal of the European Communities No L 55/37 ANNEX to the Commission Regulation of 25 February 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 10 Week No 11 Week No 12 Week No 13 from 7 to from 14 to from 21 to from 28 March to 13 March 1994 20 March 1994 27 March 1994 3 April 1994 0104 10 30 (') 84,041 84,497 84,497 84,041 0104 10 80 (') 84,041 84,497 84,497 84,041 0104 20 90 (') 84,041 84,497 84,497 84,041 0204 10 00 (2) 178,810 179,780 179,780 178,810 0204 21 00 (2) 178,810 179,780 179,780 178,810 0204 22 10 (2) 125,167 125,846 125,846 125,167 0204 22 30 (2) 196,691 197,758 197,758 196,691 0204 22 50 (2) 232,453 233,714 233,714 232,453 0204 22 90 (2) 232,453 233,714 233,714 232,453 0204 23 00 (2) 325,434 327,200 327,200 325,434 0204 50 11 (2) 178,810 179,780 179,780 178,810 0204 50 1 3 (2) 125,167 125,846 125,846 125,167 0204 50 15 (2) 196,691 197,758 197,758 196,691 0204 50 19 (2) 232,453 233,714 233,714 232,453 0204 50 31 0 232,453 233,714 233,714 232,453 0204 50 39 (2) 325,434 327,200 327,200 325,434 0210 90 11 (3) 232,453 233,714 233,714 232,453 0210 90 19 (3) 325,434 327,200 327,200 325,434 (1 ) The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EC) No 3581/93. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.